1                                                                     O
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
9     KENNETH PANES,                            Case No. 8:17-cv-01305-DMG-KES
10                 Petitioner,
11          v.                                  ORDER ACCEPTING AMENDED
12    PATRICIA L. VASQUEZ, Warden,            REPORT AND RECOMMENDATION
13                 Respondent.                 OF UNITED STATES MAGISTRATE
14                                                             JUDGE
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition [Doc. # 1],
17   the other records on file herein, the Report and Recommendation of the United
18   States Magistrate Judge [Doc. # 8], and the Amended Report and Recommendation
19   of the United States Magistrate Judge [Doc. # 42]. Further, the Court has engaged
20   in a de novo review of those portions of the Report and Recommendation to which
21   objections [Doc. # 41] have been made. The Court accepts the amended report,
22   findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Petition and this action.
25   DATED: March 29, 2019
26                                         ____________________________________
                                           DOLLY M. GEE
27                                         UNITED STATES DISTRICT JUDGE
28
